IRONWOOD INSTITUTIONAL MULTI-STRATEGY FUND LLC One Market Plaza, Steuart Tower, Suite 2500 San Francisco, California 94105 March 7, 2012 VIA EDGAR Laura E. Hatch Staff Accountant United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Application for Withdrawal of Post-Effective Amendment No. 1 to Form N-2 Registration No. 333-169122; 811-22463 Dear Ms. Hatch: Ironwood Institutional Multi-Strategy Fund LLC, a Delaware limited liability company (the “Fund”), hereby withdraws its Post-Effective Amendment No.1 to Form N-2 (File No.333-169122; 811-22463), originally filed with the Securities and Exchange Commission (the “Commission”) on March5, 2012 (the “Post-Effective Amendment”). The withdrawn Post-Effective Amendment will be re-filed promptly with the Commission with no changes to the filing itself other than the date thereof.The Fund is withdrawing the Post-Effective Amendment because of an error in the EDGAR submission coding that will be corrected when re-filed. If you have any questions regarding the foregoing application for withdrawal, please contact the undersigned at (415) 777-2400. Very truly yours, IRONWOOD INSTITUTIONAL MULTI-STRATEGY FUND LLC By: /s/Laurie Chatoff Name: Laurie Chatoff Title: Treasurer
